 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 342 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
Expressing support for designation of May 2, 2009, as Vietnamese Refugees Day. 
 
 
Whereas the Library of Congress’ Asian Division together with many Vietnamese-American organizations across the United States will sponsor a “Journey to Freedom: A Boat People Retrospective” symposium on May 2, 2009; 
Whereas Vietnamese refugees were asylum-seekers from Communist-controlled Vietnam; 
Whereas many Vietnamese escaped in boats during the late 1970s, after the Vietnam War and by land across the Cambodian, Laotian, and Thai borders into refugee camps in Thailand; 
Whereas over 2,000,000 Vietnamese boat people and other refugees are now spread across the world, in the United States, Australia, Canada, France, England, Germany, China, Japan, Hong Kong, South Korea, the Philippines, and other nations; 
Whereas over half of all overseas Vietnamese are Vietnamese-Americans, and Vietnamese-Americans are the fourth-largest Asian American group in the United States; 
Whereas, as of 2006, 72 percent of Vietnamese-Americans were naturalized United States citizens, the highest rate among all Asian groups; 
Whereas Vietnamese-Americans have made significant contributions to the rich culture and economic prosperity of the United States; 
Whereas Vietnamese-Americans have distinguished themselves in the fields of literature, the arts, science, and athletics, and include actors and actresses, physicists, an astronaut, and Olympic athletes; and 
Whereas May 2, 2009, would be an appropriate day to designate as “Vietnamese Refugees Day”: Now, therefore, be it  
 
That the House of Representatives supports the designation of “Vietnamese Refugees Day” in order to commemorate the arrival of Vietnamese refugees in the United States, to document their harrowing experiences, and subsequent achievements in their new homeland, to honor the host countries that welcomed the boat people, and to recognize the voluntary agencies and nongovernmental organizations that facilitated their resettlement, adjustment, and assimilation into mainstream society in the United States. 

Lorraine C. Miller,Clerk.
